                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:01-cr-00002-FDW
 UNITED STATES OF AMERICA,                      )
                                                )
 vs.                                            )
                                                )
 (4) ALLEN DWAYNE BERRY,                        )                     ORDER
                                                )
        Defendant.                              )
                                                )

       THIS MATTER is before the Court on Defendant’s pro se Motions for Appointment of

Counsel, Compassionate Release and/or request for home confinement. (Doc. No. 229). For the

reasons which follow, Defendant’s Motions are DENIED.

I.     BACKGROUND

       On March 25, 2002, Defendant pleaded guilty to Conspiracy to Possess with Intent to

Distribute Cocaine Base, and Use Carrying and Possession of a Firearm During and In Relation to

a Drug Trafficking Crime Causing Death. (Doc. No. 87). The Defendant’s criminal history

category is V, and the Defendant’s offense level for his last conviction was 40. (Doc. No. 182).

On May 20, 2002, Judge Richard Voorhees sentenced Defendant to 360 months imprisonment

(low end of the applicable Sentencing Guidelines range) and five years of supervised release.

       On May 6, 2020, while held in the custody of the Bureau of Prisons at Williamsburg FCI,

the Defendant submitted an administrative request to the Warden for compassionate release based

on concerns regarding the COVID-19 virus. On May 22, 2020, the Warden of FCI Williamsburg

rejected the Defendant’s request. On August 11, 2020, the Defendant filed one of the pro se

Motions for Compassionate Release. (Doc. No. 324). On August 18, 2020, the Defendant filed

the second pro se Motion for Compassionate Release. (Doc. No. 328).
                                             1



        Case 3:01-cr-00002-FDW Document 236 Filed 10/06/20 Page 1 of 7
        While in the custody of the Bureau of Prisons (“BOP”), Berry has received numerous
disciplinary actions, including:

       Phone Abuse – Disrupting Monitoring (3.5.2015)
       Possessing Unauthorized Item (6.29.2009)
       Assaulting Without Serious Injury (6.12.2009)
       Being Absent From Assignment (11.22.2006)
       Assaulting Without Serious Injury (6.28.2006)
       Possession of a Dangerous Weapon (5.21.2006)
       Refusing to Obey An Order (7.20.2006)
       Fighting With Another Person (5.21.2006)
       Fighting With Another Person (6.25.2005)
       Stealing (3.15.2004)


(Supplemental Presentence Report, Doc. No. 213).

       On July 13, 2020, Defendant filed his request for Compassionate Relief on the basis that a

spouse or registered partner had become incapacitated, and he would be the only available

caretaker. As noted above, Defendant mentioned a desire to take care of his mother, not a spouse

or registered partner, and he did not state how or why he would be the sole provider for another

person, particularly since he has been in federal prison since 2002. On July 25, 2020, the Warden

denied Defendant’s request for compassionate request. (Doc. No. 235-2).

II.    DEFENDANT’S MOTION FOR APPOINTMENT OF COUNSEL

       With respect to the Motion to Appoint Counsel, criminal defendants have no right to

counsel beyond their first appeal. E.g., United States v. Kenny, No. 3:01-cr-00185-FDW, 2020

WL 2094116, at *1 (W.D.N.C. Apr. 30, 2020); United States v. Ismel, No. 3:94-CR-00008-1, 2012

WL 113392, at *1 (W.D. Va. Jan. 13, 2012).            Defendant has not shown extraordinary

circumstances warranting the appointment of counsel at this time. The Motion for Appointment

of Counsel is therefore DENIED.



                                               2



        Case 3:01-cr-00002-FDW Document 236 Filed 10/06/20 Page 2 of 7
III.     DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

         In the Motion, the Defendant does not allege any “extraordinary and compelling” reason

to justify a reduction of his sentence. He does not claim that he has a medical condition that will

significantly worsen if he contracts COVID-19. In his Motion, Defendant checked the box for

“Request Based On Incapacitation of a Spouse or Registered Partner where you are the only

caregiver.” (Doc. No. 235-1). While defendant does not state who has become incapacitated, he

mentions wanting to take care of his mother.

         United States Code Title 18, Section 3582(c)(1)(A), as amended by the First Step Act,

provides that the court may not modify a term of imprisonment once it has been imposed except

that:

         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
         of the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent they are applicable, if it finds that –

                  (i) extraordinary and compelling reasons warrant such a reduction; or

                  (ii) the defendant is at least 70 years of age, has served at least 30 years in
                  prison, pursuant to a sentence imposed under section 3559(c), for the
                  offense or offenses for which the defendant is currently imprisoned, and
                  determination has been made by the Director of the Bureau of Prisons that
                  the defendant is not a danger to the safety of any other person or the
                  community, as provided under section 3142(g)…1

18 U.S.C. § 3582(c)(1)(A).



         1
          Addressing factors to reasonably assure the appearance of the person as required and the safety of any other
person and the community.
                                                          3



             Case 3:01-cr-00002-FDW Document 236 Filed 10/06/20 Page 3 of 7
       In addition to satisfying subsections (i) or (ii), the reduction must also be “consistent with

applicable policy statements issued by the Sentencing Commission….” 18 U.S.C. § 3582(c)(1)(A).

The Sentencing Commission’s policy statement with regard to compassionate release is set forth

in U.S. Sentencing Guidelines § 1B1.13. The Policy recognizes the following extraordinary and

compelling reasons:

       (A) Medical Condition of the Defendant –
            (i) The defendant is suffering from a terminal illness (i.e., a serious physical
            and advanced illness with an end of life trajectory)….
            (ii) The defendant is –
                (I) suffering from a serious physical or medical condition,
                (II) suffering from a serious functional or cognitive impairment, or
                (III) experiencing deteriorating physical or mental health because of the
                aging process,
            that substantially diminishes the ability of the defendant to provide self-care
            within the environment of a correctional facility and from which he or she is
            not expected to recover.
       (B) Age of the Defendant – The defendant (i) is at least 65 years old; (ii) is
       experiencing a serious deterioration in physical or mental health because of the
       aging process; and (iii) has served at least 10 years or 75 percent of his or her term
       of imprisonment, whichever is less.
       (C) Family Circumstances.
            (i) The death or incapacitation of the caregiver of the defendant’s minor child
            or minor children.
            (ii) The incapacitation of the defendant’s spouse or registered partner when the
            defendant would be the only available caregiver for the spouse or registered
            partner.
       (D) Other Reasons – As determined by the Director of the Bureau of Prisons, there
       exists in the defendant’s case an extraordinary and compelling reason other than,
       or in a combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13, application note 1; see also 28 U.S.C. § 994(t) (authorizing the Commission

to describe what should be considered extraordinary and compelling reasons for sentence

reduction).

       The Defendant does not qualify for relief based on the extraordinary or compelling

circumstances under subsection (i)-(ii). The Defendant has failed to demonstrate the existence of
                                                 4



        Case 3:01-cr-00002-FDW Document 236 Filed 10/06/20 Page 4 of 7
“extraordinary and compelling reasons” to support his Motion pursuant to § 3582(c)(1)(A)(i). The

Defendant has not alleged any medical conditions which may merit consideration under the statute.

Nor does the Defendant identify any other circumstances that are “extraordinary and compelling”

under subsection D of the applicable policy statement. The general threat of exposure to COVID-

19, lack of social distancing, and fear of contracting the virus, which appears to be Defendant’s

sole basis for relief, is not sufficient to qualify for the request relief under the statute. (Doc. No.

229).

        Additionally, the Court must consider whether release is warranted given the applicable §

3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A).         These factors include (1) the nature and

circumstances of the offense and the history and characteristics of the defendant; (2) the need for

the sentence imposed (A) to reflect the seriousness of the offense, to promote respect for the law,

and to provide just punishment of the offense, (B) to afford adequate deterrence, (C) to protect the

public from further crimes committed by the defendant, and (D) to provide the defendant with

educational or vocational training, medical care, or other treatment; (3) the kinds of sentences

available; (4) the kinds of sentence and sentencing range established for the applicable category of

offense or defendant; (5) any pertinent policy statement; (6) the need to avoid unwarranted

sentence disparities among defendants with similar records; and (7) the need to provide restitution

to any victims of the offense. 18 U.S.C. § 3553(a).

        In accordance with 18 U.S.C. § 3553(a)(1), the Court must consider the nature and

circumstances of the offense and the history and characteristics of the defendant prior to granting

compassionate release. See 18 U.S.C. § 3582(c)(1). The seriousness of the Defendant’s criminal

history and the sentence imposed against him must be considered when the Court asks itself if


                                                  5



         Case 3:01-cr-00002-FDW Document 236 Filed 10/06/20 Page 5 of 7
releasing him will serve the interests of general or individual deterrence. With a lengthy criminal

record, Defendant’s criminal history category was V at the time of his sentencing. The two counts

to which he plead guilty—Cocaine Base and Use, Carrying and Possession of a Firearm During

and In Relation to a Drug Trafficking Crime Causing Death—show that he was engaged in a highly

violent lifestyle that endangered the lives of others. In fact, Defendant’s sentencing guideline

calculations included a Murder cross-reference for his role in the death of another man. It also

appears that Defendant has run into problems while incarcerated in the BOP. As noted above, his

BOP disciplinary record revealed that he has been involved in many fights, stole on one occasion,

and assaulted another person on two occasions.         The Court recognizes the seriousness of

Defendant’s offense, the necessity to provide just punishment, and Defendant’s persistence of drug

dealing. The Court must protect the public from the possible danger of Defendant’s continued

narcotics behaviors, when deciding whether to reduce the sentencing, thereby promoting specific

deterrence. Thus, Defendant’s release is not warranted under the relevant § 3553(a) factors due to

his potential danger to the public.

       For the foregoing reasons, Defendant has failed to demonstrate that he should be granted a

sentence reduction, and therefore, his Motion for Compassionate Release (Doc. No. 229) is

DENIED.

IV.    DEFENDANT’S REQUEST FOR HOME CONFINEMENT

       To the extent Defendant requests the Court release him to home confinement, the Court

does not have authority to direct the BOP to do so. See 18 U.S.C. § 3621(b); Moore v. United

States Att’y Gen., 473 F.2d 1375, 1376 (5th Cir. 1973) (per curiam); see also McKune v. Lile, 536

U.S. 24, 39 (2002) (plurality opinion) (“It is well settled that the decision where to house inmates


                                                 6



         Case 3:01-cr-00002-FDW Document 236 Filed 10/06/20 Page 6 of 7
is at the core of prison administrators’ expertise.”); United States v. Gray, No. 4:12-CR-54-FL-1,

2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (“[D]efendant suggests the CARES Act

provides legal authority for the court to order home confinement…. This provision does not

authorize the court to order defendant’s placement in home confinement.”). A court has no

authority to designate a prisoner’s place of incarceration. United States v. Voda, 994 F.2d 149, 151-

52 (5th Cir. 1993). Because Defendant’s request for home confinement alters only the place of

incarceration, not the actual term of incarceration, only BOP may grant or deny his request; the

Court is without jurisdiction to do so. Therefore, the Defendant’s Motion for immediate release

to home confinement (Doc. No. 229) is DENIED.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s Motions for Appointment of Counsel,

Compassionate Release and/or request for home confinement (Doc. No. 229) are DENIED.

       IT IS SO ORDERED.




                                     Signed: October 6, 2020




                                                 7



         Case 3:01-cr-00002-FDW Document 236 Filed 10/06/20 Page 7 of 7
